--------------------------------------------------------------------------------

Exhibit 10.4(f)



 
Authorization ID:
HOL419101                                                                                                                                                  FS-2700-23
(03/06)Contact ID:
BEAVER_CREEK                                                                                                                                                                       OMB
0596-0082 
Use Code: 161




 

 


U.S DEPARTMENT OF AGRICULTURE
Forest Services
AMENDEMNT
FOR
SPECIAL USE AUTHORIZATION
AMENDMENT NUMBER:  3


This amendment is attached to and made a part of the special use authorization
(identified above) issued to BEAVER CREEK ASSOCIATES, INC. on 11/17/1999 which
is hereby amended as follows:


This amendment removes the old map dated June 11, 2002, and replaces it with a
new map covering 3,849 acres, prepared by Don Dressler on December 1, 2006.




























This Amendment is accepted subject to the conditions set forth herein, and to
conditions_N/A   to  N/A_  attached hereto and made a part of this Amendment.




/s/ John Garnsey                        /s/ Maribeth
Gustafson                        
(Holder Signature)                      (Authorized Officer Signature)


John Garnsey, SVP/COO                   MARIBETH GUSTAFSON, Forest Supervisor  
(Holder Signature)                     (Name and Title)




Date: January 9, 2007                   Date: 1-10-2007                  




According to the Paperwork Reduction Act of 1995, an agency may not conduct or
sponsor, and a person is not required to respond to a collection of information
unless it displays a valid OMB control number.  The valid OMB control number for
this information collection is 0596-0082.  The time required to complete this
information collection is estimated to average 1 hour per response, including
the time for reviewing instructions, searching existing data sources, gathering
and maintain the data needed, and completing and reviewing the collection of
information.


The U.S Department of Agriculture (USDA) prohibits discrimination in all its
programs and activities on the basis of race, color, national origin, gender,
religion, age, disability, political beliefs, sexual orientation, and marital or
family status.  (Not all prohibited bases apply to all programs.)  Persons with
disabilities who require alternative means for communication of program
information (Braille, large print, audiotape, etc.) should contact USDA?s TARGET
Center at 202-720-2600 (voice and TDD).


To file a complaint of discrimination, write USDA, Director, Office of Civil
Rights, 1400 Independence Avenue, SW, Washington, DC 20250-9410 or call (800)
975-3272 (voice) or (202) 720-6382 (TDD).  UDSA is an equal opportunity provider
and employer.


The Privacy Act of 1974 (5 U.S.C. 552a) and the Freedom of Information Act (5
U.S.C. 552) govern the confidentiality to be provided for information received
by the Forest Services.

